Citation Nr: 1418637	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Eligibility for financial assistance in the purchase of automobile and adaptive equipment.

2.  Eligibility for specially adapted housing.

3.  Eligibility for special home adaptation. 


REPRESENTATION

Veteran represented by:	Michael Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a rating decision in October 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran's attorney announced that he no longer represented the Veteran.   In August 2012, the Board found that the revocation of representation did not comply with 38 C.F.R. § 20.608 and afforded the attorney the opportunity to comply with the regulation.  As there has been no response, the attorney remains the attorney of record. 


FINDINGS OF FACT

1.  The left eye disability is service-connected, and the right eye disability is not service-connected, but visual acuity in each eye is 20/200 or less and compensation is payable "as if" the combination of the service-connected and nonservice-connected eye disabilities (paired-organs) were the result of a service-connected disability under 38 U.S.C.A. § 1160.  

2.  The paired-organs are rated as permanent and total on the basis of individual unemployability under 38 C.F.R. § 4.16(a). 

3.  The paired-organs disability granted "as if" the nonservice-connected disability of the right eye were service-connected does not satisfy the requirement of 38 U.S.C. § 3901(1)(A) for eligibility for financial assistance in the purchase of an automobile. 
 


4.  The Veteran does not have a service-connected disability, resulting in loss or loss of use of one or both feet or one or both hands or ankylosis of one or both hips or ankylosis of one or both knees.

5.  The Veteran does not have a service-connected disability, resulting in anatomical loss or loss of use of one lower extremity. 

6.  The paired-organs disability granted "as if" the nonservice-connected disability of the right eye were service-connected does not satisfy the requirement of 38 U.S.C. § 2101(1)(A)(a) for eligibility for special home adaptation. 


CONCLUSIONS OF LAW

1.  The criteria for eligibility for financial assistance in the purchase of an automobile and adaptive equipment have not been met.  38 U.S.C.A. § 3901(1)(A) (West 2002); 38 C.F.R. §§ 3.808, 17.156 (2013).

2.  The criteria for eligibility for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 2101A(a) (West 2002); 38 C.F.R. § 3.809 (2013).

3.  The criteria for eligibility for special home adaptation have not been met. 
38 U.S.C.A.  §§ 2101(b), 2101(A)(a) (West 2002); 38 C.F.R. § 3.809a (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

As there is no dispute as to the facts required to resolve the claims and as the claims turn on the interpretation of law, the notice and duty to assist provisions of the VCAA do not apply.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence 

In a rating decision in June 1972, the RO granted service connection for a left eye disability, residuals of a detached retina, the result of an injury or disease incurred in service.  The Veteran's other service-connected disabilities are varicose veins and hemorrhoid, each rated noncompensable. 

In rating decision in May 2008, the RO granted compensation for the nonservice-connected right eye disability, cataracts and glaucoma, "as if" the combination of the the service-connected and the nonservice-connected eye disabilities (paired-organs) were the result of a service-connected disability under 38 U.S.C.A. § 1160.  The assigned rating was 90 percent. 

On VA examination in January 2009, visual acuity in each eye was less than 5/200.  

In rating decision in March 2009, the RO rated the paired-organs as totally disabling on the basis of individual unemployability under 38 C.F.R. § 4.16(a). 

Analysis 

Under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, compensation is payable for certain specified combinations of service-connected and nonservice-connected disabilities "as if" both disabilities were service-connected.  The disabilities listed include impairment of vision in each eye rated as visual acuity of 20/200 or less. 






Eligibility for Financial Assistance in the Purchase of an Automobile and Adaptive Equipment.

A certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be provided to: 

A Veteran who is entitled to compensation under chapter 11 of title 38 of the United States Code and has permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye, with corrective glasses, if the disability is the result of any injury incurred or disease contracted by service.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808.

A Veteran is eligible for adaptive equipment, after qualifying for financial assistance in the purchase of one automobile, if he is receiving compensation for loss or loss of use of one or both feet or loss, or loss of use of one or both hands, or ankylosis of one or both knees or of one or both hips.  38 C.F.R. § 17.156.  

Except for eligibility for automobile benefits under 38 U.S.C.A. § 1151(a) (persons disabled by VA treatment), not at issue here, under the "plain meaning" rule of interpretating statutory construction the "as if service connected" language of compensation for paired-organs does not satisfy the requirement of 38 U.S.C. § 3901(1)(A) that a Veteran must be entitled to compensation for a "disability that is the result of an injury incurred or disease contracted in service."  See Kilpatrick v. Principi, 327 F.3d 1375, 1378-83 (Fed. Cir. 2003) (The Federal Circuit confirmed that beneficiaries are not eligible for ancillary benefits under statutes that condition eligibility upon service connection, unless legislative history shows that Congress authorized such eligibility.).  VAOPGCPREC 3-2004 (VA's Office of the General Counsel held that under the "plain meaning" rule, compensation for a paired-organ disability "as if" it were service-connected did not entitle one to service-connected ancillary benefits, such as automobile benefits, in the absence of the statute's legislative history that Congress intended such eligibility).  


But see Kimberlin v. Brown, 5 Vet. App. 174 (1993) (The Veterans Court's found that a claimant met the criteria for eligibility for education benefits under 38 U.S.C.A. § 3501(a)(1)(A)(ii) where the claimant was a dependent of a Veteran who was awarded a 100 percent rating for bilateral deafness pursuant to 38 U.S.C.A. § 1160 [paired-organ statute], despite a holding to the contrary by the General Counsel in VAOPGCPREC 75-90).  

The Board concludes that the analysis in the opinion of VA's General Counsel in VAOPGCPREC 3-2004 controls here, and eligibility for financial assistance in the purchase of one automobile or other conveyance may not be provided on the basis of disability for which compensation is payable under 38 U.S.C.A. § 1160, as such disability is not the result of an injury incurred or disease contracted in service.  The Board is bound in its decisions by the statutory provisions governing veterans' benefits and the precedent opinions of the General Counsel.  38 U.S.C.A. § 3901(1)(A); VAOPGCPREC 3-04. 

Adaptive Equipment

As the Veteran is not eligible for financial assistance in the purchase of one automobile or other conveyance, it follows that he is not eligible for adaptive equipment for an automobile.  Moreover, the Veteran would not otherwise be eligible for adaptive equipment, because he does not have in addition to permanent impairment of vision of 20/200 or less, loss or loss of use of one or both feet or loss, or loss of use of one or both hands, or ankylosis of one or both knees or of one or both hips as required under 38 C.F.R. § 17.156.  

Eligibility for Specially Adapted Housing

A certificate of eligibility for assistance in the acquiring specially adapted housing is extended to: 




A Veteran who is entitled to compensation under chapter 11 of title 38 of the United States Code for disability rated permanent and total due to blindness in both eyes plus the anatomical loss or loss of use of one lower extremity, if the disability is the result of any injury incurred or disease contracted by service.  38 U.S.C.A. §§ 2101(a), 2101A(a); 38 C.F.R. § 3.809(a).

In the absence of disability rated permanent and total due to blindness in both eyes plus the anatomical loss or loss of use of one lower extremity, the threshold for eligibility have not been met.  And the Board need not reach the question of whether the "as if service connected" language of compensation for paired-organs satisfies the requirement of 38 U.S.C. § 2101(a) for a permanent and total service-connected disability and disability rated as permanent and total that was incurred in or aggravated in service under 38 C.F.R. § 3.809. 

Eligibility for Special Home Adaptation

A certificate of eligibility for assistance in acquiring special home adaptations may be issued if the following requirements are met: 

A Veteran is not entitled to a certificate of eligibility for assistance in the acquiring specially adapted housing under 38 C.F.R. § 3.809.  A Veteran is entitled to compensation under chapter 11 of title 38 of the United States Code for a service-connected disability rated permanent and total due to blindness in both eyes with visual acuity of 5/200 or less.  38 U.S.C.A. §§ 2101(a), 2101A(a); 38 C.F.R. § 3.809a.

Under the "plain meaning" rule of interpreting statutory construction the "as if service connected" language of compensation for paired-organs does not satisfy the requirement of 38 U.S.C. § 2101(b) and 38 U.S.C.A. § 2101A(a) that a Veteran must be entitled to compensation for a "disability that is the result of an injury incurred or disease contracted in service."  


See Kilpatrick at 1378-83 (beneficiaries are not eligible for ancillary benefits under statutes that condition eligibility upon service connection, unless legislative history shows that Congress authorized such eligibility.).  VAOPGCPREC 3-2004 (under the "plain meaning" rule, compensation for a paired-organ disability "as if" it were service connected does not entitle one to service-connected ancillary benefits in the absence of the statute's legislative history that Congress intended such eligibility).  

The Board concludes that eligibility for assistance in acquiring special home adaptations may not be established on the basis of disability for which compensation is payable under 38 U.S.C.A. § 1160 (paired-organs), as such disability is not the result of an injury incurred or disease contracted in service.   VAOPGCPREC 3-2004.  The Board is bound in its decisions by the statutory provisions governing veterans' benefits and the precedent opinions of the General Counsel.  38 U.S.C.A. §§ 2101(a), 2101A(a); 38 C.F.R. § 3.809a; VAOPGCPREC 3-2004.

ORDER

Eligibility for financial assistance in the purchase of an automobile and adaptive equipment is denied.

Eligibility for specially adapted housing is denied.

Eligibility for special home adaptation is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


